IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-60330
                          Summary Calendar
                         __________________


JORGE LUIS ECHAVARRIA-CHAPA,

                                      Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                      Defendant-Appellee.



                          - - - - - - - - - -
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                               A38 103 392
                          - - - - - - - - - -
                            February 6, 1996

Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jorge Luis Echavarria-Chapa asserts that the Board of

Immigration Appeals (BIA) abused its discretion in denying his

application for waiver of deportability; 8 U.S.C. § 1182(c).

Echavarria contends that the BIA erred in deferential review to

the Immigration Judge's credibility determination, the BIA's

determination that he was not eligible for a waiver of

deportation was not supported by substantial evidence, the BIA

failed to balance the equities adequately, and the case should be

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60330
                                -2-



remanded for reconsideration in light of two cases subsequently

decided.   We have reviewed the record and the BIA's order and

perceive no reversible error.

     The petition for review is DENIED.




                                 2